Citation Nr: 0024251	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  97-15 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease, secondary to service-connected residuals 
of a penetrating gunshot wound of the right chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946.

By a decision entered on June 3, 1998, the Board of Veterans' 
Appeals (Board) denied the veteran's claim of entitlement to 
service connection for chronic obstructive pulmonary disease 
(COPD), secondary to service-connected residuals of a 
penetrating gunshot wound of the right chest, on the basis 
that such claim was not well grounded.  An appeal to the 
United States Court of Appeals for Veterans Claims (Court) 
followed, and the Court by its memorandum decision of 
December 1999 reversed the Board's determination, concluding 
that the Board erred in not finding the claim well grounded, 
and remanded the matter to the Board for a merits 
adjudication of the well-grounded claim.

In March 2000 correspondence to the attorney who represented 
the veteran before the Court, the Board requested 
clarification as to whether such attorney would continue to 
represent the veteran in proceedings before the Department of 
Veterans Affairs (VA).  No response was thereafter received 
from the attorney.  Inasmuch as there is of record an 
unrevoked power-of-attorney to the Disabled American 
Veterans, that organization is recognized as the veteran's 
accredited representative before VA.  The record likewise 
includes a brief, dated in August 2000, that was prepared by 
that organization in support of the veteran's appeal now 
before the Board.  

The veteran was advised in written correspondence of his 
right to submit additional evidence or argument in support of 
the instant appeal.  In a VA Form 119, Report of Contact, 
regarding a telephone conversation on August 11, 2000, 
between Board personnel and the veteran's spouse and 
daughter, it was indicated by the family members on behalf of 
the veteran that he had no further argument or evidence to 
submit.


REMAND

The veteran's representative argues in his August 2000 brief 
that the veteran's well-grounded claim for secondary service 
connection for COPD should be remanded to the VA Regional 
Office (RO) in Winston-Salem, North Carolina, citing the need 
to preserve the veteran's right to due process of law by 
permitting the RO to consider the claim initially and 
allowing the veteran to respond appropriately.  The 
undersigned does not disagree, and, as well, there exists a 
need for further medical input in this matter due to 
conflicting medical opinions on file as to the relationship 
between the veteran's COPD and his service-connected 
residuals of a gunshot wound of the right chest.  In this 
regard, it is noted that there are medical opinions that 
emphysematous changes and scarring from the gunshot wound of 
the chest are contributing to the veteran's dyspnea and, 
also, that it is unlikely that the veteran's pulmonary 
disability is a consequence of his in-service gunshot wound 
of the chest.  In addition, another medical professional has 
specifically linked the veteran's COPD to his tobacco use.

Further action, as indicated above, for initial consideration 
by the RO of the merits of the veteran's well-grounded claim 
for secondary service connection for COPD is indicated, and, 
as well, additional evidentiary development by VA is found to 
be in order for compliance with the VA's statutorily imposed 
duty-to-assist obligation.  See 38 U.S.C.A. § 5107(a) (West 
1991).  Finally, as further medical examination is 
necessitated, the veteran is hereby advised of the importance 
of appearing for such evaluation and his attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Based on the foregoing, it is determined that additional 
assistance to the veteran is needed.  Accordingly, this 
matter is REMANDED to the RO for completion of the following:

1.  The RO should advise the veteran in 
writing of his right to submit any 
additional evidence or argument in 
support of his claim of entitlement to 
secondary service connection for COPD.

2.  The RO should obtain any and all 
records of VA inpatient and outpatient 
treatment concerning the veteran's COPD 
which are not already contained within 
the claims folder.  Once obtained, such 
records must be made a part of the 
veteran's claims folder.

3.  Thereafter, the veteran is to be 
afforded a VA medical examination by a 
physician in the specialty of respiratory 
diseases for the purpose of determining 
the relationship, if any, between the 
veteran's service-connected residuals of 
a penetrating gunshot wound of the right 
chest and his COPD.  The claims folder in 
its entirety must be made available to 
the examiner for review prior to the 
examination.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all respiratory disability present.  All 
applicable diagnoses must be fully set 
forth.

In addition, it is asked that the 
examiner furnish a professional opinion, 
with full supporting rationale, as to 
each of the following questions, 
utilizing in the response the underlined 
standard of proof:

(a)  Is it at least as likely as not 
that the veteran's service-connected 
residuals of a penetrating gunshot 
wound of the right chest are the 
direct cause of the veteran's COPD?

(b)  Is it at least as likely as not 
that the veteran's service-connected 
residuals of a penetrating gunshot 
wound of the right chest have 
resulted in an increase in the level 
of severity of the veteran's COPD, 
and, if so, to what degree?

In rendering the requested medical 
opinions, it is asked that the 
examiner review the opinions offered 
to date by other medical 
professionals, discussing their 
relative merits from a scientific-
medical standpoint.  

4.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

5.  Lastly, the RO should initially 
adjudicate the merits of the veteran's 
well-grounded claim of entitlement to 
service connection for COPD, secondary to 
service-connected residuals of a 
penetrating gunshot wound of the right 
chest, under 38 C.F.R. § 3.310(a), the 
holding of the Court in Allen v. Brown, 7 
Vet. App. 439 (1995), and, as applicable, 
38 C.F.R. § 3.655.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
containing citation to all relevant legal 
authority and afforded a reasonable 
period for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




